                                            Case 3:21-cv-00874-SI Document 30 Filed 03/07/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TELEPORT MOBILITY, INC., et al.,                   Case No. 21-cv-00874-SI
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING PRELIMINARY
                                   9             v.                                         INJUNCTION AND EVIDENCE
                                                                                            PRESERVATION
                                  10     KRZYSZTOF SYWULA,
                                                                                            Re: Dkt. No. 13
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 3, 2021, the Court held a hearing on plaintiffs’ motion for a temporary restraining

                                  14   order (“TRO”), order to show cause, expedited discovery, and evidence preservation order. During

                                  15   the hearing, the parties stipulated to converting the hearing on plaintiffs’ motion for a TRO into a

                                  16   hearing for preliminary injunction. For the reasons set forth below, the Court GRANTS a limited

                                  17   preliminary injunction and evidence preservation order.

                                  18
                                  19                                            BACKGROUND

                                  20          This matter arose in connection with defendant Krzysztof Sywula’s departure from plaintiffs

                                  21   Teleport Mobility, Inc. and Northern Lights, L.L.C. (collectively “plaintiffs”).     On February 3,

                                  22   2021, plaintiffs filed a complaint against defendant alleging (1) violation of the Defend Trade

                                  23   Secrets Act, (2) violation of California Uniform Trade Secrets Act, (3) breach of contract, (4)

                                  24   violation of the Comprehensive Compute data Access and Fraud Act, (5) violation of Lanham Act,

                                  25   (6) conversion, (7) intentional interference with Contractual Relations, (8) breach of fiduciary duty,

                                  26   and (9) unfair business practices. Dkt. No. 1.

                                  27          On February 10, 2021, plaintiffs filed an ex parte application for a TRO, order to show cause,

                                  28   expedited discovery, and evidence preservation order (“motion”). Dkt. No. 13. On February 23,
                                            Case 3:21-cv-00874-SI Document 30 Filed 03/07/21 Page 2 of 5




                                   1   2021, Christopher L. Walters filed an appearance of attorney of attorney on behalf of defendant.

                                   2   Dkt. No. 24. Defendant filed an opposition to plaintiffs’ motion on February 25, 2021. Dkt. No.

                                   3   25. On March 1, 2021, plaintiffs filed a reply. Dkt. No. 27.

                                   4          On March 3, 2021, the Court held a hearing on plaintiffs’ motion. During the hearing, the

                                   5   parties stipulated to converting the hearing on plaintiffs’ request for a TRO into a hearing for

                                   6   preliminary injunction.     Therefore, the Court determines whether preliminary injunction is

                                   7   warranted.

                                   8

                                   9                                           LEGAL STANDARD

                                  10          The standards for a temporary restraining order are the same as those for a preliminary

                                  11   injunction. See Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7

                                  12   (9th Cir. 2001). A plaintiff must demonstrate “that he is likely to succeed on the merits, that he is
Northern District of California
 United States District Court




                                  13   likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips

                                  14   in his favor, and that an injunction is in the public interest.” Stormans, Inc. v. Selecky, 586 F.3d

                                  15   1109, 1127 (9th Cir.2009) (quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

                                  16   “A preliminary injunction may also be appropriate if a movant raises ‘serious questions going to the

                                  17   merits’ and the ‘balance of hardships ... tips sharply towards’ it, as long as the second and third

                                  18   Winter factors are satisfied.” Disney Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir.

                                  19   2017) (internal citations omitted).

                                  20          “A district court may issue interim injunctive relief on arbitrable claims if interim relief is

                                  21   necessary to preserve the status quo and the meaningfulness of the arbitration process—provided,

                                  22   of course, that the requirements for granting injunctive relief are otherwise satisfied.” Toyo Ture

                                  23   Holdings of Americas Inc. v. Continental Tire North America, Inc., 609 F.3d 975, 981 (9th Cir.

                                  24   2010). injunctive relief on arbitrable claims).

                                  25

                                  26                                               DISCUSSION

                                  27          The Court has the authority to issue preliminary injunction on arbitrable claims to preserve

                                  28   the status quo. See Biochain Institute, Inc. v. Epigenomics AG, 19-cv-2120-JSW, 2019 WL 2451005
                                                                                          2
                                            Case 3:21-cv-00874-SI Document 30 Filed 03/07/21 Page 3 of 5




                                   1   at *4 (N.D. Cal. June 12, 2019) (applying standard for injunctive relief on arbitrable claims).

                                   2          For the reasons stated during the March 3, 2021 hearing, the Court finds that plaintiffs have

                                   3   demonstrated sufficient likelihood of success on the merits, irreparable harm in the absence of

                                   4   preliminary relief, equities favoring relief, and that relief is in the public interest, to justify

                                   5   preliminary relief in order to preserve the status quo. However, as the Court explained to the parties

                                   6   during the hearing, the Court is concerned that plaintiffs’ requested relief is too broad the status quo.

                                   7   Thus, the Court will tailor the scope of relief.

                                   8          Accordingly, the Court ORDERS AS FOLLOWS:

                                   9          1.      Defendant Krzysztof Sywula and all persons acting under, or in concert with, are

                                  10                  restrained, enjoined, and prohibited from deleting, modifying, disseminating,

                                  11                  disclosing, or blocking Teleport Mobility/Northern Lights’ access to Teleport

                                  12                  Mobility/Northern Lights’ programs, software, codes, files, and internal networks,
Northern District of California
 United States District Court




                                  13                  including email accounts, DocuSign, Salesforce, Dropbox, Lucidchart, Wrike,

                                  14                  Linode, Vultr (2), Ramnode, AWS, domains and “G Suite/Google Workspace”

                                  15                  productivity software, “BlueKiwi (Version A),” “BlueKiwi (Version B),” “Black

                                  16                  Lotus,” “Xelerate,” and “Xelerate Demo” programs.

                                  17

                                  18          2.      Defendant Krzysztof Sywula is ordered, no later than March 12, 2021, to:

                                  19

                                  20                  (A) Grant Teleport Mobility/Northern Lights equal control or administrative

                                  21                  authority of Teleport Mobility/Northern Lights’ programs, files, and internal

                                  22                  networks, including email accounts, DocuSign, Salesforce, Dropbox, Lucidchart,

                                  23                  Wrike, Linode, Vultr (2), Ramnode, AWS, domains and “G Suite/Google

                                  24                  Workspace” productivity software, “BlueKiwi (Version A),” “BlueKiwi (Version

                                  25                  B),” “Black Lotus,” “Xelerate,” and “Xelerate Demo” programs. ‘

                                  26
                                  27                  (B) Provide Teleport Mobility/Northern Lights all logins, user IDs, passwords or

                                  28                  other information necessary to access Teleport Mobility/Northern Lights’ computers,
                                                                                          3
                                       Case 3:21-cv-00874-SI Document 30 Filed 03/07/21 Page 4 of 5




                                   1          software or hardware, operating system, database, server, software, or other storage

                                   2          location, whether within plaintiffs’ or defendant’s possession, sufficient for Teleport

                                   3          Mobility/Northern Lights’ forensic experts to identify whether defendant accessed,

                                   4          deleted, modified, or disseminated Teleport Mobility/Northern Lights’ programs,

                                   5          software, codes, files, and internal networks.

                                   6

                                   7          (C) Identify for Teleport Mobility/Northern Lights any other persons, entities, or

                                   8          locations not within Defendant’s possession, custody, or control, to which Defendant

                                   9          has transmitted, disseminated, disclosed, or stored any of Teleport Mobility’s

                                  10          programs, files, and internal networks.

                                  11

                                  12          (D) File a declaration under penalty of perjury regarding defendant’s access of
Northern District of California
 United States District Court




                                  13          Teleport Mobility’s internal systems, programs, codes, and emails. Defendant must

                                  14          indicate if, on or after January 17, 2021, defendant accessed Teleport

                                  15          Mobility/Northern Lights’ internal systems, codes, software, and emails.             If

                                  16          defendant accessed internal systems, codes, software, and emails, defendant must

                                  17          indicate when defendant made access and if defendant modified, copied, or deleted

                                  18          any of Teleport Mobility/Northern Lights’ files, information, programs, software, or

                                  19          codes.

                                  20

                                  21    3.    Defense counsel, Christopher L. Walters, is ordered, no later than March 12, 2021,

                                  22          to report to the Court whether defendant Krzysztof Sywula authorizes defense

                                  23          counsel to accept service on defendant’s behalf. If defendant denies authorization of

                                  24          service, defense counsel will provide an address for service of process.

                                  25

                                  26    4.    Teleport Mobility and Northern Lights are ordered, no later than March 12, 2021, to

                                  27          provide the Court with a list of Teleport Mobility and Northern Lights’ investors.

                                  28
                                                                                 4
                                            Case 3:21-cv-00874-SI Document 30 Filed 03/07/21 Page 5 of 5




                                   1          IT IS FURTHER ORDERED THAT all parties as well as any persons in active concert or

                                   2   participation with the parties, is hereby ORDERED to preserve all evidence in accordance with

                                   3   applicable federal and state rules, and to CEASE, DESIST, AND REFRAIN from deleting,

                                   4   destroying, removing, altering, modifying, concealing, spoliating, or secreting any documents or

                                   5   information relating to this lawsuit in any way, no matter where such information resides, including

                                   6   any documents or information stored on any computer or other media.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: March 7, 2021

                                  10                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
